Citation Nr: 1708367	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 22, 2013 for bilateral hearing loss disability and entitlement to a rating in excess of 20 percent thereafter.  

2.  Entitlement to an earlier effective date for the initial grant of service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by: Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to November 1975 and December 1990 to June 1991 with service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which granted entitlement to service connection for bilateral hearing loss disability, evaluated as noncompensable, effective October 31, 2008.  During the course of the appeal, in a March 2013 RO rating decision, the Veteran's bilateral hearing loss disability was increased to 20 percent disabling, effective February 22, 2013.  As such, the Board has recharacterized the issue as reflected on the title page of this decision to better reflect the Veteran's contentions.  

The Board notes that the Veteran was scheduled for a Board hearing to occur in May 2016.  The Veteran withdrew her hearing request in the August 2016 correspondence from her representative and has not requested to reschedule.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

As highlighted by the Veteran's representative, the Board noted that in the Agency of Original Jurisdiction's (AOJ) February 2016 certification of appeal, the issue of an increased rating for bilateral hearing loss disability was mischaracterized as entitlement to service connection.  The AOJ's error in this regard is, however, non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (noting that notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).

A claim for entitlement to an earlier effective date for the initial grant of service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  For the period prior to February 22, 2013, audiometric examinations correspond to at worst Level IV hearing loss in her right ear and Level I hearing loss in her left ear.  

2.  For the period beyond February 22, 2013, audiometric examinations correspond to at worst Level V hearing loss in her right ear and Level V hearing loss in her left ear.  


CONCLUSIONS OF LAW

1.  For the period prior to February 22, 2013, entitlement to a compensable disability rating for service-connected bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).

2.  For the period beyond February 22, 2013, entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss is not warranted.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for her bilateral hearing loss disability.  As such, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

The Board notes that the Veteran's representative requested a remand for an AOJ review of private treatment records.  Specifically, she contends that evidence received by the AOJ in July 2011 was not properly considered because it was not specifically discussed in the analysis of the March 2013 RO rating decision, though she highlighted that a July 2011 statement in support of claim was listed as evidence considered in that decision.  The Board further observes that the evidence was not specifically listed or discussed in the January 2013 statement of the case (SOC) or March 2013 supplemental statement of the case (SSOC) which were both issued after the receipt of the evidence.  Though the evidence was not specifically listed, the Board finds that remand for preparation of an additional SSOC is not necessary.  The private treatment records, particularly audiograms, submitted in July 2011, were conducted prior to the period on appeal (from 2000 to 2006).  Even if the audiograms were relevant to the period on appeal, speech recognition scores were not conducted using Maryland CNC word list, as required by 38 C.F.R. § 4.85(a).  Thus these records are invalid for rating purposes.  Thus, even if the records were not considered, they are not considered pertinent as they have no bearing on the matter.  Thus, the Board finds no prejudice in proceeding with the adjudication of the claim.  

Initial Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule, 38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Scores are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 0 percent for bilateral hearing loss disability prior to February 22, 2013 and a rating in excess of 20 percent thereafter.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation or an evaluation in excess of 20 percent for the respective periods.  38 C.F.R. § 4.7.

The Board observes that the Veteran submitted private audiograms (received in July 2011) from January 2000, August 2005 and December 2006.  As discussed above, the records are prior to the appeal period and associated speech recognition scores were not indicated to have been conducted using the Maryland CNC word list, as required by 38 C.F.R. § 4.85(a).  Thus, they will not be considered for rating purposes.  

The Veteran was afforded a VA audiological examination in April 2009.  The Veteran did not have concerns communicating with loved ones.  The Veteran wore privately purchased hearing aids in the right ear since the 1980s and was fitted with new behind the ear hearing aids in 2006.  The VA examiner stated that with the Veteran's degree of hearing loss, she would continue to have moderate/severe degree of difficulty following and understanding speech in the presence of background noise and competing conditions.  
Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
65
65
65
65
65
LEFT
50
60
60
45
54

Speech discrimination scores were indicated to be 96 percent in the left ear and 82 percent in the right ear.  After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level IV for her right ear and Level I for her left ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  After applying the results to Table VIA, as the Veteran has findings of 55 Hz and above in his right ear, the numeric designation is Level V for the right ear and remains Level I for the left ear.  When applied to Table VII, a noncompensable evaluation is still warranted.  38 C.F.R. § 4.86.

In a private evaluation from June 2011, it was detailed that the Veteran was routinely followed in an outside audiology clinic where her hearing aids were frequently adjusted and she had no problem with her hearing.  Communication skills were described as the Veteran was able to communicate appropriately, follow commands without straining, and understood conversation.    

In a statement received July 1, 2011, the Veteran provided a statement regarding the onset of her hearing loss which included that she had to ask others to repeat themselves.  

The Veteran was afforded a VA audiological examination in February 2013.  The Veteran reported that her hearing had worsened over the past several years.  She had increased difficulty hearing conversations, the television, and on the phone.  

Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
65 
65
60
65
64
LEFT
60
65
55
55
59

Speech discrimination scores were indicated to be 68 percent in the left ear and 68 percent in the right ear.  After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level V for her right ear and Level V for her left ear.  Such a degree of hearing loss warrants a 20 percent evaluation under Table VII.  The Board observes that a rating higher than 20 percent is not warranted when her audiometric readings alone are considered under Table VIA.  Under this criteria, the right ear would have Level V and the left ear would have Level IV.  When applied to Table VII, a 10 percent rating is for application.  

The Board has considered the Veteran's assertions that her hearing is worse than evaluated based on her functional loss.  The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, the results of testing prepared by skilled professionals are more probative of the degree of the disability because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  As a layperson, the Veteran is competent to report difficulties with her hearing; however, she is not competent to assign particular speech recognition scores or puretone decibel readings to her current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings.  Thus, entitlement to higher ratings is not warranted.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Board finds that the schedular criteria are adequate to rate the Veteran's hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, as noted here, and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition, to include having trouble understanding speech with background noise or competing conditions and when talking on the phone.  It is noted that diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that is unusual or are different from those contemplated by the schedular rating criteria.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Moreover, the Board observes that the Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  The Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  The Board observes that the Veteran is separately service-connected for tinnitus and vertigo, which are not part of this appeal.  The Veteran's service-connected hearing loss has not been shown to be productive of any additional impairment not contemplated by the rating criteria.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present which result in an exceptional or unusual disability picture.  The Veteran does not contend, and the evidence of record does not suggest, that her bilateral hearing loss disability caused marked absence from work or has resulted in any hospitalizations.  The Veteran was noted to work as a computer/IT specialist.  See April 2009 VA examination.  Undoubtedly, hearing loss has some impact on the Veteran's employment due to difficulty communicating over the phone or hearing with background noise; however, as discussed above, there is no showing of an exceptional or unusual disability due to hearing loss.  Therefore, even if the rating criteria were deemed inadequate, referral is not warranted as the case does not present an exception or unusual disability picture.


ORDER

For the period prior to February 22, 2013, entitlement to an initial compensable rating for bilateral hearing loss is denied.

For the period beyond February 22, 2013, entitlement to a rating in excess of 20 percent for bilateral hearing loss is denied.


REMAND

The Veteran asserts entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss disability, which was granted in the September 2009 decision, effective October 31, 2008.  The Board acknowledges that the Veteran's May 2010 notice of disagreement does appear to express disagreement with the grant of the effective date when viewed in light of the record and the representative's recent clarification from August 2016, despite its initial vagueness.  See e.g., VA Form 646 dated February 8, 2016 (existence of bilateral hearing loss since discharge) and August 2016 appellant's brief (assertion that there was a claim for an earlier effective date pending which had not been certified by the Board).  

The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  As such, the Board is required to remand this issue for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and her representative, addressing the issues of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss disability.  The Veteran and her representative must be advised of the time limit in which she may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


